DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 1/13/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 15, with respect to Applicant’s amendments to the abstract in view of the previous objection to the specification have been fully considered and are persuasive.  The previous objection to the specification has been withdrawn. 
Applicant's arguments, see pages 15-17, with respect to the deficiencies of Foerster have been fully considered but they are not persuasive.  Applicant alleges that Foerster fails to disclose a force delivery mechanism configured to apply a magnitude of tension to the actuation element to proximally move the movable element within the anchor body, and when the magnitude of tension exceeds a pre-determined limit, no further tension is applied to the movable element.  The Examiner respectfully disagrees.  The newly amended claim language appears to be broader in scope and essentially defines the functionality of a conventional frangible anchor deployment system.  It is the Examiner’s position that Foerster expressly discloses a force delivery mechanism (120, 
Applicant's arguments, see pages 17-19, with respect to the deficiencies of Del Rio have been fully considered but they are not persuasive.  Applicant alleges that Del Rio fails to disclose a force delivery mechanism which no longer applies tension to a movable element after the magnitude of tension applied to the actuation element exceeds a pre-determined limit (see p. 18).  The Examiner respectfully disagrees.  The newly amended claim language appears to be broader in scope and essentially defines the functionality of a conventional frangible anchor deployment system.  It is the Examiner’s position that Del Rio expressly discloses a force delivery mechanism (58, Figs. 3-5C) which no longer applies tension to a movable element (i.e. distal portion of shaft 14 disposed within anchor body 12a, Figs. 3-5C) after the magnitude of tension applied to the actuation element (i.e. portion of shaft 14 adjacent groove 58, as shown in Fig. 8) exceeds a pre-determined limit (see Figs. 5A-5C; [0028]; [0033]; at maximum tension limit, shaft 14 breaks at frangible groove 58).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant's arguments, see pages 19-20, with respect to the deficiencies of West have been fully considered but they are not persuasive.  Applicant alleges that West 
Applicant's arguments, see page 20, regarding the filing of a terminal disclaimer to overcome the previous double patenting rejections have been fully considered but they are not persuasive.  Applicant’s terminal disclaimer filed on 1/16/2022 appears to have been disapproved (i.e. re-filing of a terminal disclaimer may be needed).  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 50-52 and 56-58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Foerster et al. (US 2010/0191283).
Foerster discloses (see Figs. 1A-9B) a suture anchoring system comprising the following claim limitations:
(claim 50) an anchor (46, Fig. 4A) comprising a body (54, Fig. 4A) and a movable element (62, Fig. 4A); and an actuation element (i.e. distal portion of rod 64 extending and held radially inward within plug 62 at crimp 122; Fig. 7A; [0086]) extending from the movable element (62) for moving the movable element (62) within the body (54) of the anchor (46) (as shown in Figs. 7A-8B); and an inserter for deploying the anchor (46) in a hole formed in a bone (42) (as shown in Figs. 1A-2B), the inserter comprising a shaft (64, Fig. 4A) for releasably engaging the anchor (as shown in Figs. 2C-2D); and a force delivery mechanism (120, Fig. 7B) connected to the shaft (64) and connected to the actuation element (at 122) (as shown in Figs. 7A-8B), the force delivery mechanism (120) being configured to (i.e. capable of) apply a magnitude of tension to the actuation element (at 122), whereby to move the movable element (62) proximally within the body (54) of the anchor (46) (as shown in Figs. 7A-7B), wherein when the magnitude of tension applied to the actuation element exceeds a pre-determined limit, no further tension is applied to the movable element (62) ([0086]; force expressly limited/eliminated by severing of frangible point 120 at tension load limit);
(claim 51) wherein moving the movable element (62) proximally causes the movable element (62) to bind a suture to the anchor (anchor body 54) (see Abstract and claim 1; as shown in Figs. 7A-9B; [0082]; suture expressly compressed by proximal movement of locking plug 62);
(claim 52) wherein moving the movable element (62) proximally causes the movable member (62) to compress the suture, whereby to bind the suture to the anchor (anchor body 54) (see Abstract and claim 1; as shown in Figs. 7A-9B; [0082]; suture expressly compressed by proximal movement of locking plug 62);
(claim 56) wherein the force delivery mechanism (120) disengages from the actuation element (i.e. portion of rod 64 distal to frangible point 122) when the magnitude of tension applied to the actuation element exceeds the pre-determined limit so that no further tension is applied to the movable element ([0086]; force expressly limited/eliminated by severing of frangible point 120 at force load limit);
(claim 57) wherein the actuation element (i.e. portion of rod 64 distal to frangible point 122) comprises at least one of a suture and a rod ([0086]; actuation element expressly comprises a distal portion of rod 64 crimped with plug 62 at location 122); and
(claim 58) wherein the force delivery mechanism (120) comprises a first portion and a second portion (i.e. opposing proximal and distal sides of frangible point 120), wherein the first portion is designed to separate from the second portion when the magnitude of tension applied to the actuation element exceeds the .

Claim(s) 50-54 and 56-58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Del Rio et al. (US 2006/0106422).
Del Rio discloses (see Figs. 1-8 and 11-12) a suture anchor system comprising the following claim limitations:
(claim 50) an anchor comprising a body (12a, Fig. 1) and a movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4); and an actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) extending from the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4) for moving the movable element within the body (12a) of the anchor (as expressly shown in Figs. 5A-5C); and an inserter for deploying the anchor in a hole formed in a bone (see Figs.5A-5C and 12), the inserter comprising a shaft (14, Figs. 1-4; i.e. shaft portion 14 disposed proximal to groove 58) for releasably engaging the anchor (Figs. 5B-5C expressly show releasable engagement); and a force delivery mechanism (58) connected to the shaft (14) and connected to the actuation element (i.e. shaft portion 14 just distal to frangible groove 58), 
(claim 51) wherein moving the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4) proximally causes the movable element to bind a suture (24) to the anchor (as shown in Figs. 5A-7; [0031]; pin 42 is a component of the movable element that binds/squeezes the suture to the anchor);
(claim 52) wherein moving the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4) causes the movable element to compress the suture (24), whereby to bind the suture (24) to the anchor (as shown in Figs. 5A-7; [0031]; pin 42 is a component of the movable element that binds/squeezes/compresses the suture to the anchor);
(claim 53) wherein moving the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4) proximally causes the movable element to bind the anchor to the bone (as shown in Figs. 5A-5C and 11; [0026]; proximal retraction of shaft 14 causes wings 26 of the anchor portion to expand and bind within a bone hole while simultaneously binding the suture to the anchor);
(claim 54) wherein the body (12a) of the anchor is expandable (see Figs. 5A-5C), wherein moving the movable element proximally causes the movable element to expand the body (12a) of the anchor, whereby to bind the anchor to the bone (as shown in Figs. 5A-5C and 11; [0026]; proximal retraction of shaft 14 causes wings 26 of the anchor body 12a to expand and bind within a bone hole while simultaneously binding the suture to the anchor);
(claim 56) wherein the force delivery mechanism (58) disengages from the actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) when the magnitude of tension applied to the actuation element exceeds the pre-determined limit so that no further tension is applied to the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4) (as shown in Figs. 5A-5C and 11; [0028]; [0033]; upon reaching tension load limit, the connection between actuation element and force delivery mechanism 58 severs and no more force is delivered to the movable element within the anchor body 12a).
(claim 57) wherein the actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) comprises at least one of a suture and a rod (as shown in Figs. 1-4, wherein actuation element is a portion of a shaft or rod); and
(claim 58) wherein the force delivery mechanism (58) comprises a first portion (i.e. fractured portion of groove 58 remaining on proximally retracting shaft 14 in Fig. 5C) and a second portion (i.e. fractured portion of groove 58 remaining on deployed anchor in Figs. 5C and 8), wherein the first portion is designed to .

Claim(s) 50-53 and 56-58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by West, Jr. et al. (US 2002/0095180).
West discloses (see Figs. 18-23D) a suture anchor system comprising the following claim limitations:
(claim 50) an anchor (300, Fig. 18) comprising a body (340, Fig. 18) and a movable element (i.e. shaft 334 distal region shown from distal pointed end to aperture 313 in Fig. 18A); and an actuation element (i.e. shaft 334 intermediate region shown immediately distal to frangible connection 342 in Fig. 18A) extending from the movable element (as shown in Fig. 18A) for moving the movable element within the body (340) of the anchor (300) (as shown in Figs. 19-20B; [0090]-[0091]); and an inserter for deploying the anchor (300) in a hole formed in a bone (600, Fig. 20; [0089]-[0090]), the inserter comprising a shaft (i.e. shaft 334 proximal region shown proximal to frangible connection 342 in Fig. 18A) for releasably engaging the anchor (300) (as shown in Figs. 21-21B); and a force delivery mechanism (342, Fig. 18A) connected to the shaft 
(claim 51) wherein moving the movable element (i.e. shaft 334 distal region) proximally causes the movable element to bind a suture (310) to the anchor (300) (as expressly shown in Fig. 20B; [0091]);
(claim 52) wherein moving the movable element (i.e. shaft 334 distal region) proximally causes the movable element to compress the suture (310), whereby to bind the suture (310) to the anchor (300) (as expressly shown in Fig. 20B; [0091]);
(claim 53) wherein moving the movable element (i.e. shaft 334 distal region) proximally causes the movable element to bind the anchor (300) to the bone (600) (Figs. 19-21; [0089]-[0090]; proximal movement splays out/activates fingers 332 to bind the anchor to bone);
(claim 56) wherein the force delivery mechanism (342) disengages from the actuation element when the magnitude of tension applied to the actuation element (i.e. shaft 334 intermediate region shown immediately distal to frangible connection 342 in Fig. 18A) exceeds the pre-determined limit so that no further tension is applied to the movable element (i.e. shaft 334 distal region shown from distal pointed end to aperture 313 in Fig. 18A) (as shown in Figs. 18-23D; [0093]; [0095]; upon reaching tension load limit, the connection between actuation element and force delivery mechanism 342 breaks);
(claim 57) wherein the actuation element (i.e. shaft 334 intermediate region shown immediately distal to frangible connection 342 in Fig. 18A) comprises at least one of a suture and a rod (as shown in Figs. 18-23D, actuation element expressly comprises a portion of a shaft/rod); and
(claim 58) wherein the force delivery mechanism (342) comprises a first portion (i.e. fractured portion of frangible connection 342 remaining on proximally retracting shaft 334 in Figs. 20-23D) and a second portion (i.e. fractured portion of frangible connection 342 remaining on deployed anchor 300 in Figs. 20-23D), wherein the first portion is designed to separate from the second portion when the magnitude of tension applied to the actuation element (i.e. shaft 334 intermediate region shown immediately distal to frangible connection 342 in Fig. 18A) exceeds the pre-determined limit, whereby separation of the first portion from the second portion ceases delivery of tension to the movable element (i.e. shaft 334 distal region shown from distal pointed end to aperture 313 in Fig. 18A) (as shown in Figs. 18-23D; [0093]; [0095]; upon reaching tension load .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-58 and 83-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 10,363,025. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require highly similar limitations including at least an anchor, a movable element, an actuation element, an inserter comprising a shaft and a force delivery mechanism wherein the force delivery mechanism is constructed limit the maximum output force/tension applied to the actuation element wherein moving the actuation element moves the movable element within the anchor body.  It is noted that claims to a species will anticipate claims to a genus.  See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 10,363,025 will anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claims 83-97 contain allowable subject matter.
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that objected to claim 55 and allowable-subject-matter-containing claims 83-97 remain subject to double patenting rejections, as set forth above, which must be resolved before any of these claims may be in proper condition for allowance (i.e. only claims 50-54 and 56-58 have prior art rejections pending).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771